DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment and response dated June 15, 2022 in responding to the Office Action of February 15, 2022 provided in the rejection of all previous pending claims 1-18.
	Claims 1, 10, and 16 have been amended.
No claims have been canceled nor newly added.
Thus, claims 1-18 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art's Arguments – Rejections
5.	Applicant's argument filed dated June 15, 2022 in responding to the Office Action of February 15, 2022 –See Remarks, pages 6-11, especially with respect to per amendment of per independent claims 1 and 10 have been fully considered and are not persuasive and/or moot as follow:
	Claim Objects
	As to claim 10,  Applicant alleges that the previous objection has been overcome due to the amendment of claim 10, -- see Remarks, page 6, paragraph 3, which examiner respectfully disagrees. It is the note that, some of the minor issues still present in the claim 10, that will be addressed under the claim objections below. 
	Claim Rejections under 35 U.S.C. 112
	As to per independent claims 1 and  10, Applicant alleges that the claims have been amended to include the structure (i.e. processor); accordingly, the previous claim rejection 1-9 and 11-17 should be withdrawn – see Remarks, page 6, paragraph 4,which examiner respectively disagrees. It is to note that, due the amendment of  independent claim 1,  the previous  claim rejection under 35 U. S. C. 112 has been overcome; however, per claims   5-6, 8-9, and 11-17,  the  35 U.S.C 112 rejection issues still present and have not been overcome as will be further addressed under the Claim Rejections under 35 U.S.C. 112 indicated below.
	Claim Rejections under 35 U.S.C. 103
	As to per amendment of claims 1 and 10, applicant alleges that neither de Souza nor  Benkreira  teaches the limitation “ the first API module working as a proxy between the first e-commerce site and the mobile application in a two-way communication with a back end/server of the first e-commerce site and that the second API module working as a proxy between the second e-commerce shop and the mobile application in a two-way communication with the back end/server of the second e-commerce shop.” – See Remarks, page 8, paragraph 1, have been fully considered and are not persuasive and/or moot in view of new combination teaching as will further be addressed under the claim rejection under 35 U. S. C 103 below.
	As to the rest of claims, which depended upon claims 1 and 10, examiner noted that Applicant called for similar arguments as of amended claim 1  and 10 above – see Remarks, page 9, paragraphs 4-5, page 10,  paragraphs 1-2, 5,  which found to be not persuasive or moot as noted above.
Claim Objections
6.	Claims 10-18 are objected to because of the following informalities:  
As to claim 10,
Line 13, recites the limitation “receiving by the system from the user”, should be changed to, for example, -- receiving . Appropriate correction is required.
	Claims 11-18 are also objected to for being depended upon the objection of their base claim 10. 
Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

8.	The claims 5-6, 8-9, and 11-17 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
 “a third API module configured to perform” in claim 5, 
“the third API module is configured to receive”, in claim 6, 
 “the third API module is configured to populate” in claim 8, 
“the third API module is configured to expand” in claim 9, 
“the first API module is configured to work” and “the second API module is configured to work” in claim 11,
“the first API module is configured to request, receive and transmit” and “the second API 27Attorney docket: 193.0002US1 module is configured to request, receive and transmit” in claim 12,
“the first API module and the second API module are adapted to work” in claim 13, 
“the first API module and the second API module are defined” in claim 14,
“the first API module and the second API module are defined” in claim 15, 
“the first API module and the second API module are configured to communication” in claim 16, and 
“the third API module is configured to receive” in claim 17,

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 5-6, 8-9, and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5-6 and 8-9  limitations, “a third API module configured to perform, the third API module is configured to receive, the third API module is configured to populate, and the third API module is configured to expand” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In view of Fig. 9 and 11 of instant application including corresponds components: API module 210b (equates to third API module)  is belong to a mobile app site, but, it does not disclose corresponding hardware structure that provide claims functionalities, especially, the disclosure does not provide clear structural support for performing claims steps such as that installs, requests, receives and transmit etc.; it is further to note that Figs. 9 and 11, of the instant application disclose that the e-shop1 , e-Shop2 (e-commerce shop) and a mobile app site is appear to be configured as a computer or computer (see Fig. 4, Fig. 10) having hardware such as processor, memory etc., but it is unclear whether these hardware are used to carry on the functions of the above steps (i.e. that installs, requests, receives and transmit etc.).
 Claims 11-17 limitation “the first API module is configured to work, the second API module is configured to work, the first API module is configured to request, receive and transmit, the second API 27Attorney docket: 193.0002US1 module is configured to request, receive and transmit, the first API module and the second API module are adapted to work, the first API module and the second API module are defined, the first API module and the second API module are defined, the first API module and the second API module are configured to communication, and the third API module is configured to receive” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In view of Fig. 9 and 11 of instant application including corresponds components: API Module 210a  (equate to first API module) and  API Module 210c (equates to  second API module) are merely belong to the e-shop1 , e-Shop2 (e-commerce shop) for providing different functionalities. Furthermore, and API module 210b (equates to third API module)  is belong to a mobile app site, but, it does not disclose corresponding structure that provide claims functionalities, especially, the disclosure does not provide clear structural support for performing claims steps such as that installs, requests, receives and transmit etc.; it is further to note that Figs. 9 and 11, of the instant application disclose that the e-shop1 , e-Shop2 (e-commerce shop) and a mobile app site is appear to be configured as a computer or computer (see Fig. 4, Fig. 10) having hardware such as processor, memory etc., but it is unclear whether these hardware are used as a structure to carry on the functions of the above steps (i.e. that installs, requests, receives and transmit etc.).
Therefore, the claims 5-6, 8-9, and 11-17 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

12.	Claims 1-9 are rejected under 35 U.S.C. 112(b) second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. 
The omitted steps are:
“receiving from the user, a selection of the first e-commerce shop or the second e-commerce shop; and populating and dynamically updating the pre-built template's fields with data associated with the shop selected by the user, using a corresponding API module” with corresponding to steps 1400-1500 of Fig. 11 and associated text of the application specification.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1, 2, 7, 10-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over GOVINDARAJ (US 20180260195 A1, hereinafter Govindaraj) in view of TUCHMAN et al. (US 20150310446 A1, hereinafter Tuchman).
As to claim 1, Govindaraj discloses a system (e.g., computer system or mobile device – see at least 0055 or 0058)  for the interaction of a user with a plurality of e- commerce shops -- (e.g., interact between user of Native mobile app with ecommerce web back-end server – see at least 0052-0053, 0066, Fig. 1, Fig. 3, and associated text) comprising:
 An application programming interface (API) module operatively connected to an e-commerce shop --(e.g., mCommerce API 011—see at least 0051, Fig. 1, and associated text); Page 3 of 11USSN: 17/532,393
a native mobile application having a pre-built template with a set of pre-defined fields– (e.g., native mobile app active template– see at least  0027, 0057, steps 017-018 Fig. 1, Fig. 3, and associated text) ; 
wherein the first API module working as a proxy between the first e- commerce shop and the mobile application in a two-way communication with a back end/server of the first e-commerce shop linked to the mobile application (e.g., checking back and for the of the native mobile app version again server via mCommerce API 011 – see at least 0052-0053,  Fig. 1, Fig. 3, and associated text); 
wherein the second API module working as a proxy between the second e-commerce shop and the mobile application in a two-way communication with the back end/server of the second e-commerce shop linked to the mobile application (e.g., checking back and for the of the native mobile app version again server via mCommerce API 011 – see at least 0052-0053,  Fig. 1, Fig. 3, and associated text; and 
one or more processors and one or more memories having stored thereon instructions that, when executed by the one or more processors, cause the first API module to:– see at least 0058-0063, Fig. 1, Fig.3, and associated text; and
 cause the second API module to: request, receive and transmit data from the second e-commerce shop and populate and dynamically update the pre-built template's fields with data associated with the second e-commerce shop as parameters of the second e-commerce site change over time– see at least 0058-0063, Fig. 1, Fig.3, and associated text.
It is to note that while Govindaraj discloses installing on e-commerce shop and API module (e.g., mCommerce API 011—see at least 0051, Fig. 1, and associated text), but  does not explicitly disclose that the API module belong to first e-commerce shop or second-ecommerce shop. However, Tuchman, in an analogous art, discloses the API module belong to first e-commerce shop or second-ecommerce shop as such,  Page 3 of 11USSN: 17/532,393
 	In response to the request, sales engine 1302 is configured to retrieve the necessary credentials 1305 required to access eCommerce sites 1120A-1120B  (e.g., eBay … eAmazon…) and the necessary product information (e.g., description or specification, etc.) from the product database and/or client database. Sales engine 1302 then transmits the product information, listing price, and the associated credentials to the specified eCommerce sites 1120A-1120B via API 1104. API 1104 may include specific APIs for accessing different eCommerce sites using a variety of communications protocols—See Tuchman, at least 0122-0123, Fig. 13, and associated text.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tuchman’ s teaching of using individual APIs in accessing to the individual e-commerce sites into Govindaraj’ s teaching  for further optimizing communication data accessing  between users and the e-commerce sites.
.
As to claim 7,  modified Govindaraj with Tuchman discloses wherein the first API module and the second API module are configured to expand functionality of the mobile application by adding one or more non-standard features– see Govindaraj, at least 0058-0063, Fig. 1, Fig.3.
As to claim 10, Govindaraj discloses a method for the interaction of a user with a plurality of e- commerce shops -- (e.g., interact between user of Native mobile app with ecommerce web back-end server – see at least 0052-0053, 0066, Fig. 1, Fig. 3, and associated text) said method comprising:
 installing on an e-commerce shop an application programming interface (API)module –  (e.g., mCommerce API 011—see at least 0051, Fig. 1, and associated text); Page 3 of 11USSN: 17/532,393 
providing a native mobile application having a pre-build template with a set of pre-defined fields – (e.g., native mobile app active template– see at least  0027, 0057, steps 017-018 Fig. 1, Fig. 3, and associated text) ; 
establishing a two-way communication of the native mobile application with a back end/server of the first e-commerce shop via the first API module; establishing a two-way communication of the native mobile application with a back end/server of the second e-commerce shop via the second API module – (e.g., checking back and for the of the native mobile app version again server via mCommerce API 011 – see at least 0052-0053,  Fig. 1, Fig. 3, and associated text); 
receiving – see at least 0058-0063, Fig. 1, Fig.3, and associated text ; and 
populating and dynamically updating the pre-built template's fields with data associated with the shop selected by the user, using a corresponding API module chosen by the user – see at least 0058-0063, Fig. 1, Fig.3, and associated text.
It is to note that while Govindara discloses installing on e-commerce shop and API module (e.g., mCommerce API 011—see at least 0051, Fig. 1, and associated text), but  does not explicitly disclose that the API module belong to first e-commerce shop or second-ecommerce shop. However, Tuchman, in an analogous art, discloses the API module belong to first e-commerce shop or second-ecommerce shop as such,  Page 3 of 11USSN: 17/532,393
 	In response to the request, sales engine 1302 is configured to retrieve the necessary credentials 1305 required to access eCommerce sites 1120A-1120B  (e.g., eBay … eAmazon…) and the necessary product information (e.g., description or specification, etc.) from the product database and/or client database. Sales engine 1302 then transmits the product information, listing price, and the associated credentials to the specified eCommerce sites 1120A-1120B via API 1104. API 1104 may include specific APIs for accessing different eCommerce sites using a variety of communications protocols—See Tuchman, at least 0122-0123, Fig. 13, and associated text.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tuchman’ s teaching of using individual APIs in accessing to the individual e-commerce sites into Govindaraj’ s teaching  for further optimizing communication data accessing  between users and the e-commerce sites.
As to claim 11, modified Govindaraj with Tuchman discloses wherein the first API module is configured to work as a proxy between the first e-commerce shop and the mobile application by establishing communication with a back end/service linked to the mobile application; and wherein the second API module is configured to work as a proxy between the second e-commerce shop and the mobile application by establishing communication with a back end/service linked to the mobile application—(e.g., incorporate Tuchman’ s teaching of using individual APIs in accessing to the individual e-commerce sites -- See Tuchman, at least 0122-0123, Fig. 13, and associated text,  into  mCommerce API 011 of Govindaraj’ s teaching   for further optimizing communication data accessing  between users and  the e-commerce sites).
As to claim 12, modified Govindaraj with Tuchman discloses, wherein the first API module is configured to request, receive and transmit data from the first e-commerce shop; and wherein the second API module is configured to request, receive and transmit data from the second e-commerce shop--(e.g., incorporate Tuchman’ s teaching of using individual APIs in accessing to the individual e-commerce sites -- See Tuchman, at least 0122-0123, Fig. 13, and associated text,  into  mCommerce API 011 of Govindaraj’ s teaching   for further optimizing communication data accessing  between users and the e-commerce sites).
As per claims 2 and  13, modified Govindaraj with Tuchman discloses wherein the first API module and the second API module are adapted to work on any type of platform on which the e-commerce shops are built --(e.g., incorporate Tuchman’ s teaching of using individual APIs in accessing to the individual e-commerce sites 1120A-1120B  (e.g., eBay … eAmazon…)  -- See Tuchman, at least 0122-0123, Fig. 13, and associated text,  into  mCommerce API 011 of Govindaraj’ s teaching   for further optimizing communication data accessing  between users and the e-commerce sites).
As to claim 18, modified Govindaraj with Tuchman discloses, wherein the populating and dynamically updating the pre-built template's fields further comprising expanding functionality of the mobile application by adding one or more non-standard features– see Govindaraj, at least 0058-0063, Fig. 1, Fig.3.
15.	Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Govindaraj in view of Tuchman and in further view of Benkreira et al. (US 2021/0004880 A1, hereinafter Benkreira).
As per claims 3 and 14, it is note that modified Govindaraj with Tuchman does not explicitly disclose, however, Benkreira, in an analogous art, discloses wherein the first API module and the second API module are defined as a set of specifications and as a definition of the structure of response messages in JavaScript Object Notation (JSON) format –– (e.g., the receipts API 114 may extract one or more item level data fields (e.g., item name, item description, item price, item vendor, item picture) from receipt information.  The one or more item level data fields may be grouped with other relevant and/or similar fields to form a receipt record.  In various embodiments, receipt records and other groups of extracted fields may be complied in data file or document (e.g., JSON, XML, HTML, YAML, or other file format) and/or recorded in the receipts database 116 and/or other memory or storage—see Benkreira1, at least 0037-0038, Fig. 1 and associated text).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Benkreira’ s teaching of having API content defining in various format into the modified teaching of Govindaraj with Tuchman for further optimizing communication data accessing  between users and the e-commerce sites with ease without needing to worry about data format.
As per claims 4 and 15, it is note that modified Govindaraj with Tuchman does not explicitly disclose, however, Benkreira, in an analogous art, discloses wherein the first API module and the second API module are defined as a set of specifications and as a definition of the structure of response messages in Extensible Markup Language (XML) format–– (e.g., the receipts API 114 may extract one or more item level data fields (e.g., item name, item description, item price, item vendor, item picture) from receipt information.  The one or more item level data fields may be grouped with other relevant and/or similar fields to form a receipt record.  In various embodiments, receipt records and other groups of extracted fields may be complied in data file or document (e.g., JSON, XML, HTML, YAML, or other file format) and/or recorded in the receipts database 116 and/or other memory or storage—see Benkreira1, at least 0037-0038, Fig. 1 and associated text).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Benkreira’ s teaching of having API content defining in various format into the modified teaching of Govindaraj with Tuchman for further optimizing communication data accessing  between users and the e-commerce sites with ease without needing to worry about data format.
16.	Claims  5, 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Govindaraj in view of Tuchman and in further view of Benkreira et al. (Benkreira et al. (US 10650422 B1, hereinafter Benkreira1).
As to claim 5, it is note that modified Govindaraj with Tuchman does not explicitly disclose, however, Benkreira1, in an analogous art, discloses further comprising a third API module configured to perform one or more functions  (e.g.., API module 108 (third API module) , Fig. 1 accessing items modules (data) of the  individual vendors (e-commerce) via individual APIs( first and second API modules and provide the data to the APP 126-- see Benkreira1,  at least col.3 : 45-50, col. 4: 29-55, Fig. 1, and associated text).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Benkreira1’ s teaching of using individual API in accessing to the individual vendor (e-commerce) into modified teaching of Govindaraj with Tuchman for further optimizing communication data accessing  between users the e-commerce sites.
As to claim 8, modified Govindaraj with Tuchman and Benkrera1 discloses wherein the third API module is configured to populate the pre-built template of the mobile application with data associated with the first e-commerce shop and the second e-commerce shop –-(e.g., incorporating Benkreira’ s teaching of the API module 108 (third API module) , Fig. 1 accessing items modules (data) of the  individual vendors (e-commerce) via individual APIs( first and second API modules  -- see Benkreira1 , at least col.3 : 45-50, col. 4: 29-55, Fig. 1, and associated text) into Govindaraj’ s teaching of dynamically updating the pre-built template's fields with retrieve/construct data associated –– see Govindaraj, at least 0058-0063, Fig. 1, Fig.3, and associated text further optimizing communication data accessing between users the e-commerce sites.
As to claim 9, modified Govindaraj with Tuchman and Benkrera1 discloses, wherein the third API module is configured to expand functionality of the mobile application –-(e.g., incorporating Benkreira’ s teaching of the API module 108 (third API module) , Fig. 1 accessing items modules (data) of the  individual vendors (e-commerce) via individual APIs( first and second API modules  -- see Benkreira1 , at least col.3 : 45-50, col. 4: 29-55, Fig. 1, and associated text) into Govindaraj’ s teaching of dynamically updating the pre-built template's fields with retrieve/construct data associated –– see Govindaraj, at least 0058-0063, Fig. 1, Fig.3, and associated text further optimizing communication data accessing between users the e-commerce sites) by adding one or more non-standard features– see Govindaraj, at least 0058-0063, Fig. 1, Fig.3.
As to claim 16, it is note that modified Govindaraj with Tuchman does not explicitly disclose, however, Benkreira1, in an analogous art, discloses wherein the first API module and the second API module are configured to communicate  with a third API module– (e.g.., API module 108 (third API module) , Fig. 1 accessing items modules (data) of the  individual vendors (e-commerce) via individual APIs ( first and second API modules and provide the data to the APP 126-- see Benkreira1,  at least col.3 : 45-50, col. 4: 29-55, Fig. 1, and associated text).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Benkreira1’ s teaching of using individual API in accessing to the individual vendor (e-commerce) into modified teaching of Govindaraj with Tuchman for further optimizing communication data accessing  between users the e-commerce sites.
17.	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Govindaraj in view of Tuchman , Benkreira1, and in further view of Zhao et al. (US 2016/0119783 A1, hereinafter Zhao). 
As to claim 6, modified Govindaraj with Tuchman discloses wherein the third API module is configured to receive data from the first API module and the second API module, and reconstruct said data and then populate the pre-built template's fields with the reconstructed – – (e.g., incorporating Benkreira1’ s teaching of the API module 108 (third API module) , Fig. 1 accessing items modules (data) of the  individual vendors (e-commerce) via individual APIs ( first and second API modules  —see Benkreira1, at least col.3 : 45-50, col. 4: 29-55, Fig. 1, and associated text, into Govindaraj’ s teaching of dynamically updating the pre-built template's fields with retrieve/construct data associated –– see Govindaraj, at least 0058-0063, Fig. 1, Fig.3, and associated text for further optimizing communication data accessing  between users the e-commerce sites.
It is to note that the modified Duque with Benkreira1 does not explicitly disclose that, the third API module is once receiving data from the first API module and the second API module,  then decrypt the data. However, Zhao, in an analogous art, discloses API module  is capable of encrypt or decrypt the data as such (e.g., A developer of various communication application software on the Android platform only needs to invoke APIs related to secret communication and added in the bottom layers of the system, to encrypt or decrypt a communication data flow of the software if desiring that the secret communication function can be applied on his own software—see Zhao, at least 0046).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhao’s teaching of having APIs function is encrypt or decrypt communication data on the modified teaching of Govindaraj with Tuchman and Benkrera1 for further optimizing the secured communication data accessing  between users the e-commerce sites.
As to claim 17, modified Govindaraj with Tuchman discloses wherein the third API module is configured to receive data from the first API module, decrypt and reconstruct data and then populate the pre- built template's fields with the reconstructed data; and wherein the third API module is configured to receive data from the second API module, decrypt and reconstruct data and then populate the pre-built template's fields with the reconstructed data – (e.g., incorporating Benkreira1’ s teaching of the API module 108 (third API module) , Fig. 1 accessing items modules (data) of the  individual vendors (e-commerce) via individual APIs ( first and second API modules  —- see Benkreira1, at least col.3 : 45-50, col. 4: 29-55, Fig. 1, and associated text, into Govindaraj’ s teaching of dynamically updating the pre-built template's fields with retrieve/construct data associated –– see Govindaraj, at least 0058-0063, Fig. 1, Fig.3, and associated text, for further optimizing communication data accessing  between users the e-commerce sites).
It is to note that the modified Duque with Benkreira does not explicitly disclose that the third API module is once receiving data from the first API module or the second API module,  then decrypt the data. However, Zhao, in an analogous art, discloses API module  is capable of encrypt or decrypt the data as such (e.g., A developer of various communication application software on the Android platform only needs to invoke APIs related to secret communication and added in the bottom layers of the system, to encrypt or decrypt a communication data flow of the software if desiring that the secret communication function can be applied on his own software—see Zhao, at least 0046).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhao’s teaching of having APIs function is encrypt or decrypt communication data on the modified teaching of Govindaraj with Tuchman and Benkrera1 for further optimizing the secured communication data accessing  between users the e-commerce sites.
Conclusion

18.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	The prior art made of record and not relied upon (cited on 892 form) isconsidered pertinent to application disclosure. 
GOVINDARAJ (US 20190384616 A1) disclose relation with general computer systems and native mobile application systems in the eCommerce domain and is specific for displaying and changing the mobile commerce elements within a native mobile application instantly without code build.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192